The matter pleaded in the second cause of action is so general that it cannot be said that it applies to plaintiff. (Feely v. Vitagraph Co., 184 App. Div. 527.) It may be, however, that plaintiff is able to plead a proper cause of action. (Gross v. Cantor, 270 N. Y. 93.) Order modified by striking out the second cause of action, and as so modified affirmed, without costs, with leave to the plaintiff to serve an amended complaint within ten days after service of order. No opinion. Present — Martin, P. J., Townley, Glennon,, Untermyer and Dore, JJ.